Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a compressor number calculation unit and a compressor drive control unit acting in concert, where the compressor drive control unit is configured to drive a plurality of electric motors at a rating based on a feed command value, and the compressor number calculation unit calculates a maximum number of the electric motors that are allowed to be driven at the rating, with the number of motors operated being selected to match that maximum value. The prior art of record does not teach or fairly suggest this aspect of the invention in a manner consistent with the remaining limitations of the claim. JP 2016-220350 is deemed to be the closest related prior art, teaching a compressed air storage power generation device that includes in one embodiment a plurality of compressors operated in parallel, where “the number of compressors operated in the vicinity of the rated point is increased as much as possible.” See para. [0075]. However, the reference fails to teach or fairly suggest how this may be done with a compressor number calculation unit and compressor drive control unit as recited. As such, claim 1 is allowable over the prior art. Claim 5 is allowable for substantially the same reasons. All other claims depend, directly or indirectly, from allowable claims 1 and 5 and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746